Title: From Thomas Jefferson to William C. C. Claiborne, 17 July 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


               
                  
                     Dear Sir
                  
                  Washington July 17. 04.
               
               After sending off my letter of the 7th. inst. I found I had omitted to give you some explanations which it is proper you should recieve on the subject of the letter of your’s communicated by me to Congress, which got into the newspapers in a falsified shape. the two houses had under deliberation some subject, at the time I recieved that letter, on which I knew the contents of that letter would set them to rights, & prevent an improper decision. there was not time to copy. I therefore carefully sealed papers over every passage the publication of which could do you injury. in that form my Secretary delivered the original to the President of the Senate, stood at the bar till he read it to the house, stepped to him & recieved it instantly from his hand, carried it to the Representatives, stood till the Speaker had read it to the house, then recieved it from him & brought it back to me. so that even the Speaker & President did not see the passages which I had covered, nor did any other mortal cast an eye on any part of it. some member, by memory only, must have put into the papers the forgery which appeared in them: I say some member, because the letter was read with closed doors. it is possible that more than one may have clubbed memories & malice to make what they did of it. this for your tranquility, & my justification.
               A friend of mine desired me to recommend a Dr. Scott to you; as I do not furnish letters of recommendation, I promised to name him in some letter to you. I do not know him personally; but my friend would not recommend an unworthy character to me.   How would it answer to locate the ground you mention on the Canal of Carondelet for Fayette, to lay it off into town lots on the plan of the chequer board communicated in my former letter, and to sell out the building lots to raise him a present supply of money? could it be added to the town & what would the lots sell for? I enclose you a letter for the Nuns of St. Ursula, which be pleased to read, seal & deliver. Affectionate salutations
               
                  
                     Th: Jefferson
                  
               
            